                                                                                             July 12, 2021

            The Honorable Lorna G. Schofield
            United States District Court
            Southern District of New York
            500 Pearl Street
            New York, New York 10007

            RE:     United States v. Marquis Daniels
                    20 Cr. 683 (LGS)

            Dear Judge Schofield:

                     I represent the defendant, Marquis Daniels, in the above referenced matter. The
            purpose of this letter is to respectfully request an adjournment of the conference that is
            currently scheduled for July 15, 2021. Mr. Daniels has requested that we seek an
            adjournment to allow him additional time to review discovery. Mr. Daniels is incarcerated
            in MCC New York and access to him is limited. Therefore, the defense would respectfully
            request an adjournment until the middle of September 2021. This is Mr. Daniels’ second
            request for an adjournment. The first adjournment was granted to allow Mr. Daniels to be
            released from SHU and receive the initial package of discovery. The Government consents
            to this request. The defense consents to an exclusion of time under the Speedy Trial Act
            until the date that another conference can be scheduled. The defense further submits that
            granting a continuance will permit Mr. Daniels and counsel an opportunity to review
            discovery as well as permit the parties to discuss a pretrial resolution in this matter. The
            Government consent to the requests listed above.

                    The Court’s time and attention to this matter are greatly appreciated.

Application Granted. The status conference currently scheduled for July 15, 2021,
is adjourned to September 14, 2021, at 10:45 a.m. For the reasons stated above,     Very truly yours,
the Court finds that the ends of justice served by excluding the time between today
and September 14, 2021, outweigh the best interests of the public and the                         /s/
Defendants in a speedy trial as provided in 18 U.S.C. 3161(h)(7)(A). It is hereby
ORDERED that the time between today and September 14, 2021, is excluded. The Calvin H. Scholar
Clerk of the Court is directed to terminate the letter motion at docket number 23.

Dated: July 14, 2021
New York, New York
